Title: From Thomas Jefferson to Handsome Lake, 12 February 1803
From: Jefferson, Thomas
To: Handsome Lake


          
            Brother Handsome Lake
            Washington Feb. 12. 1803.
          
          I have recieved your letter of January 18th. wherein you suppose that in my former answer to you of Nov. 3. I had not fully understood what you had communicated to me; and you repeat a complaint that the state of New York had purchased lands from your nation to which some part of the nation did not consent. this is exactly what I understood, and then answered so fully that I need here repeat only in general, that if no nation can do an act till every individual of it, or even every town of it, consents, it will never do any act as a nation, because such an universal consent of all it’s members can never be obtained. therefore it is a rule with all nations that what the great body of their people agree to is valid, and binds the smaller part tho’ they disagree. deputies from the great body of your nation attended at Albany and made the sale to New York. the United states were not interested, but we sent a Commissioner there to see that the transaction was fair, and that no fraud should be practised on you. he found it fair, and we consented to the sale.   you say, brother that the great spirit has forbidden you to sell any more of your land. if your people are satisfied of this, no doubt they will obey the great spirit, and sell no more. and if they do not chuse to sell, I repeat my assurances that they shall be protected in their possessions, and shall not be forced to sell. but if they are not satisfied that the Great Spirit has forbidden them to sell, and they shall find it advantageous at times to sell a part, the Great Spirit has not forbidden us to purchase. they have a right over their own lands, to keep or to sell them; and we will not controul them either way.
          Brother, I observe what you say as to a tract of land ten miles square which your brother the Cornplanter claims from Thomas Morris. we will have the matter enquired into, and we will authorise some person to pursue your brother’s right, as far as it can be by our laws, and have justice done him. you shall accordingly know what shall be doing on this subject.   I am glad you disapprove of the violent proceedings of some of your chiefs, at Buffalo creek, to defraud our revenue, and give to a British trader the advantage of introducing his goods duty free, while our traders are obliged to pay duties. I am in hopes they will never repeat this act, as we shall be obliged to maintain the authority of our laws, and see that they are duly obeyed.
          Brother I wish to yourself and all your people every happiness in this world and in the world to come.
          
            Th: Jefferson
          
        